Name: Commission Decision No 1551/84/ECSC of 30 May 1984 fixing the rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-06-05

 Avis juridique important|31984S1551Commission Decision No 1551/84/ECSC of 30 May 1984 fixing the rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 148 , 05/06/1984 P. 0020 - 0020*****COMMISSION DECISION No 1551/84/ECSC of 30 May 1984 fixing the rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to, Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 9 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the third quarter of 1984, on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the third quarter of 1984 shall be as follows: category Ia: 47 category Ib: 40 category Ic: 20 category Id: +20 category II: 50 category III: 50 category IV: 35 category V: 48 category VI: 43 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia: 51 category Ib: 42 category Ic: 30 category Id: +20 category II: 55 category III: 58 category IV: 37 category V: 51 category VI: 45 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1.